Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Final Office Action mailed on 9/9/2022, and the Advisory Action mailed 11/30/2022, the Applicant has filed a Request for Continued Examination (RCE) on 12/6/2022 amending claims 1, 8 and 15. No claim has been added or cancelled. Claims 1-20 are pending in this application.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus and one or more virtual shadows corresponding to the one or more content items” as claimed in claim 1, “displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, one or more virtual shadows corresponding to the one or more content items” as claimed in claim 8,  and “displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus and one or more virtual shadows corresponding to the one or more content items” as claimed in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings show two different embodiments: (1) displaying a virtual shadow of a stylus (Figs. 4-9), and (2) displaying virtual shadows of content items that are being displayed (Figs. 10-11). However, the drawings do not show displaying a virtual shadow of a stylus on a display device and displaying virtual shadows of content items that are being displayed on the display device, as claimed, that is, features of the two different embodiments are being mixed in the claims in a manner which is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The limitations “displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus and one or more virtual shadows corresponding to the one or more content items” as claimed in claim 1, “displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, one or more virtual shadows corresponding to the one or more content items” as claimed in claim 8,  and “displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus and one or more virtual shadows corresponding to the one or more content items” as claimed in claim 15, were not described in the specification as originally filed because. The specification does not disclose displaying a virtual shadow of a stylus on a display device and displaying virtual shadows of content items that are being displayed on the display device in a same embodiment, as claimed, and consequently this raises doubt as to possession of the claimed invention at the time of filing. The specification simply discloses two different embodiments: (1) displaying a virtual shadow of a stylus (Figs. 4-9), and (2) displaying virtual shadows of content items that are being displayed (Figs. 10-11), but does not disclose displaying a virtual shadow of a stylus on a display device and displaying virtual shadows of content items that are being displayed on the display device, as claimed, that is, features of the two different embodiments being mixed in a manner which is not disclosed in the specification as originally filed.

Regarding claims 2-7, these claims are rejected based on their dependence from claim 1.

Regarding claims 9-14, these claims are rejected based on their dependence from claim 8.

Regarding claims 16-20, these claims are rejected based on their dependence from claim 15.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear if the limitation “a first virtual shadow of the stylus” in line 20 is the same or different from “a first virtual shadow of the stylus” in line 18. These limitations will be interpreted as being the same, as best understood.

Regarding claims 2-7, these claims are rejected based on their dependence from claim 1.

Regarding claim 15, it is unclear if the limitation “a first virtual shadow of the stylus” in line 23 is the same or different from “a first virtual shadow of the stylus” in line 21. These limitations will be interpreted as being the same, as best understood.

Regarding claims 16-20, these claims are rejected based on their dependence from claim 15.

The claims will be interpreted as best understood. Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, and further in view of Foster (US 2007/0115283) and Idzik et al. (US 2014/0035886).

Regarding claim 1, as best understood, Hauenstein discloses one or more non-transitory computer-readable media to store instructions executable by one or more processors to perform operations (column 1, lines 20-25; column 1, line 66, to column 2, line 36) comprising:
receiving stylus sensor data from one or more sensors located in a stylus (column 34 line 48 to column 35, line 16; see Figs. 2 and 5A-5B; “FIGS. 5A-5B illustrate a positional state of stylus 203 relative to a touch-sensitive surface (e.g., touch screen 112 of device 100)“; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”);
determining, based on the stylus sensor data, a stylus height of a tip of the stylus from a display device associated with a computing device (column 34 line 48 to column 35, line 16; column 36, lines 45-51; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):… a distance of the stylus relative to the touch-sensitive surface (e.g., distance 514, FIG. 5B)”);
determining, based on the stylus sensor data, a first stylus angle of the stylus relative to a top surface of the display device (column 34 line 48 to column 35, line 16; column 36, lines 36-44; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):…  a tilt of the stylus relative to the touch-sensitive surface (e.g., tilt 512, FIG. 5B)”);
determining, based on the stylus sensor data, a second stylus angle of the stylus relative to a midline of the display device, wherein the second stylus angle is measured in an x-y direction from the midline (column 34 line 48 to column 35, line 16; column 35, lines 47-63; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):… an orientation of the stylus relative to the touch-sensitive surface (e.g., orientation 506, FIG. 5A)” (an angle), as shown, relative to any imaginary midline crossing device 100, including one crossing a midpoint of the device 100, based on the broadest reasonable interpretation of the claimed limitations; for example, “in some embodiments, orientation 506 is relative to a pair of axes in a plane parallel to touch screen 112 (e.g., x-axis 590 and y-axis 592, as shown in FIG. 5A”, that is, measured in an x-y direction from a midline/axis crossing device 100, as claimed);
one or more content items that are being displayed in the display device (column 36, line 66, to column 37, line 2; column 37, lines 52-55; column 43, lines 34-67; column 44, lines 24-28; see interface object(s) 704 in Fig. 7A); and
displaying, on the display device, one or more virtual shadows corresponding to the one or more content items (column 38, lines 37-39, lines 47-57; column 38 line 64, to column 39, line 12; column 45, lines 40-45; “when an input… is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input”; e.g. “the device… changes the appearance of user interface object 704 (e.g., … highlighting user interface object 704) to indicate that user interface object is now being manipulated”, based on the broadest reasonable interpretation of the claimed “virtual shadow”; see Figs. 7A-7B, 7C, 7J-7S)  based at least in part on: the stylus height (see the particular user interface element is adjusted in accordance with distance 514 as shown in Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 36, lines 45-51); the first stylus angle relative to the top surface of the display device (see the particular user interface element is adjusted in accordance with tilt 512 as shown in Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 35, line 64 to column 36, line 26; column 36, lines 36-44; “indication 516 shows where the stylus will touch (or mark) the touch-sensitive display”, “in accordance with the positional state of stylus 203”, and “may also be used to refer to a position that is not visible on the touch-screen”; “in some circumstances, indication 516 is displaced from (x,y) position 504 (as shown in FIGS. 5A and 5B), and in other circumstances, indication 516 is not displaced from (x,y) position 504 (e.g., indication 516 is displayed at or near (x,y) position 504 when tilt 512 is zero degrees)”); and the second stylus angle relative to the midline of the display device (see the particular user interface element is adjusted in accordance with the positional state of stylus 203, which includes the angle of orientation 506; see Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 35, lines 47-63; column 35, line 64 to column 36, line 26).
Even though Hauenstein does not appear to expressly disclose wherein the first stylus angle is measured in a z direction from the top surface of the display device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use this alternatively way of measuring the first stylus angle, that is, to instead measure the complementary angle of the first stylus angle measured in Hauenstein, because, by the definition of complementary angles, doing so would provide the exact same angular position of the stylus in space relative to the top surface of the display device. Thus, it would have been an obvious matter of design choice, since the applicant has not disclosed that measuring the first stylus angle in a z direction from the top surface of the display device solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the fist stylus angle measured as disclosed in Hauenstein.
Hauenstein does not appear to expressly disclose determining an area that is illuminated by virtual light emitted from the tip of the stylus; determining one or more content items that are being displayed in the display device and within the area;  determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items; displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus  based at least in part on: the stylus height; the first stylus angle relative to the top surface of the display device; and the second stylus angle relative to the midline of the display device.
Lipman discloses determining an area that is illuminated by virtual light emitted from the tip of a stylus (para[0039]; para[0043]; para[0063]; para[0068]; para[0099]; para[0103]-para[0105]; para[0117]; para[0128]-para[0129]; “Turning to FIG. 1, a light pen 150 is shown emitting a generally conical beam 152 which impinges on panel 100 and defines an impingement spot 154 thereon”; panel 100 provides an “output indication of the impingement location of a beam of light on the panel 100”, “to indicate the area of a beam of electromagnetic radiation impinging on the panel”; see also impingement spot 506 in Figs. 4A-4C; it is noted that based on the broadest reasonable interpretation of the claimed limitations, the conical beam 152 is taken as a virtual light since it is not natural light (e.g. light from the sun)); and determining one or more content items that are being displayed in a display device and within the area (para[0039]; para[0043]; para[0063]; para[0068]; para[0095]; para [0099]; para[0101]-para[0105]; para[0117]-para[0118]; para[0128]-para[0129]; see “the area and/or intensity of the light… used to represent a contactless selection”; “FIG. 4A shows the light pen 500 being held relatively far from the display panel 502 and providing a relatively large impingement spot 506 which is located on an application icon 508, preferably resulting in highlighted that icon”; “FIG. 4B shows the light pen 500 having been moved closer to the display panel 502 and thus providing a relatively smaller impingement spot 506 located on the icon 508, preferably providing a zoom-in function, resulting in enlarging of the highlighted icon 508”; “FIG. 4C shows the light pen 500 having been moved even closer to the display panel 502 and thus providing an even smaller impingement spot 506 located on icon 508, resulting in selection of the application represented by the highlighted icon 508 and presenting a menu 510 for operation of the application”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Hauenstein’s invention, with the teachings in Lipman’s invention, to have determining an area that is illuminated by virtual light emitted from the tip of the stylus, and determining one or more content items that are being displayed in the display device and within the area, for the advantage of an improved control apparatus for the remote control of data or equipment, with control that is dependent on spatial positioning or motion of a free moving control device relative to a display or panel, for improving the quality of life of e.g. severely disabled people, since this would allow minimum effort with no pressure being required to perform operations (para[0034]-para[0035]).
However, the combination of Hauenstein and Lipman does not appear to expressly disclose determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items; displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus  based at least in part on: the stylus height; the first stylus angle relative to the top surface of the display device; and the second stylus angle relative to the midline of the display device.
Foster discloses determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items (see Abstract; para[0006]; para[0014]; para[0026]-para[0027]; para[0045]; para[0050]; para[0056]-para [0057]; para[0060]; para[0068]-para[0070]; para[0072]-para[0073]; para[0076]; see e.g. Figs. 4A-7; “assign virtual height values to any face in a 2D composition” selected; a “display may be automatically updated dynamically in real-time as the user moves the pointer/cursor”, and “shadows are cast automatically and dynamically generated/displayed providing immediate visual feedback”; a “shadow may be automatically and dynamically displayed in real-time as the virtual height is assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein and Lipman, with the teachings in Foster’s invention, to have determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items, for the advantage of casting shadows on a flat two-dimensional drawing based on the virtual height, as if the flat drawing has depth, in an easy, efficient and intuitive manner (para[0013]; para[0025]; para[0072]-para[0073]; para[0076]; para [0078]).
However, the combination of Hauenstein, Lipman and Foster does not appear to expressly disclose displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus  based at least in part on: the stylus height; the first stylus angle relative to the top surface of the display device; and the second stylus angle relative to the midline of the display device.
Idzik discloses displaying, on a display device, a first virtual shadow of a stylus based on a position and size of a virtual light source (para[0040]; para [0045]; see Figs. 1-5; “the control circuit 103 can use such tilt information (including the angle of the tilt as well as the relative direction/orientation of the stylus 100) to determine the nature and location of a rendered shadow for the stylus 100 to present on the display (presuming a particular light-source directionality)”, the presumed directionality of the particular light-source taken as the claimed position of a virtual light source, which clearly need to have a certain size, based on the broadest reasonable interpretation of the claimed limitations since a  particular size requirement is not established in the claim, and the claim does not specify any particular characteristic of the claimed virtual light source); and displaying, on the display device, a first virtual shadow of the stylus based at least in part on: a stylus height (para[0040]; para[0045]; see Figs. 1-5; “In particular, by placing the enabling locators 204 and 205 at different locations of the stylus 100, the location information gleaned by the control circuit 103 can be used to not only determine the location of the writing tip of the stylus but also the tilt“; “the control circuit 103 can use such tilt information (including the angle of the tilt as well as the relative direction/orientation of the stylus 100) to determine the nature and location of a rendered shadow for the stylus 100 to present on the display”; that is, the tilt information, which includes the location information of the stylus relative to the display surface, including the height of the stylus tip relative to the display surface, is used to display the shadow); and stylus angles (para[0040]; para[0045]; “control circuit 103… uses… received information in combination to determine at least one of an angle of inclination of the stylus 100 (i.e., an angle of the stylus 100 with respect to the scribing surface 102) and/or rotation of the stylus 100 about a central longitudinal axis”; “In particular, by placing the enabling locators 204 and 205 at different locations of the stylus 100, the location information gleaned by the control circuit 103 can be used to not only determine the location of the writing tip of the stylus but also the tilt and/or rotation thereof using basic triangulation techniques or the like“; “the control circuit 103 can use such tilt information (including the angle of the tilt as well as the relative direction/orientation of the stylus 100) to determine the nature and location of a rendered shadow for the stylus 100 to present on the display”; “the angle of the rendered shadow can shift in correspondence to when the user changes the angle of inclination of the stylus 100”), as best understood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman and Foster, with the teachings in Idzik’s invention, to have displaying, on the display device, a first virtual shadow of the stylus based on a position and size of a virtual light source; and displaying, on the display device, a first virtual shadow of the stylus and one or more virtual shadows corresponding to the one or more content items based at least in part on: the stylus height; the first stylus angle relative to the top surface of the display device; and the second stylus angle relative to the midline of the display device, for the advantage of significantly increasing a number of possible interactions between a stylus and a corresponding display beyond typical expectations, when using a variety of uniquely stylus-based gestures (para[0006]; para[0046]).

Regarding claim 2, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses determining a location of a tip of the stylus (column 34 line 48 to column 35, line 16; column 35, line 64 to column 36, line 26; column 36, lines 45-51; column 45, line 32, to column 46, line 7; see Figs. 2, 5A-5B and 7A-7B, 7C, 7J-7S; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; see “a position of a projection of a tip… of the stylus on the touch-sensitive surface (e.g., (x,y) position 504, FIG. 5A),…  and/or a distance of the [tip of the] stylus relative to the touch-sensitive surface (e.g., distance 514, FIG. 5B)”, which are determined to determine the positional state of stylus 203; in addition, see that “indication 516 shows where the stylus will touch (or mark) the touch-sensitive display”, “in accordance with the positional state of stylus 203”, which, “in some circumstances, indication 516 is displaced from (x,y) position 504 (as shown in FIGS. 5A and 5B), and in other circumstances, indication 516 is not displaced from (x,y) position 504 (e.g., indication 516 is displayed at or near (x,y) position 504 when tilt 512 is zero degrees)”; see also 512, 504 and 701 in Figs. 7A-7B, 7C, 7J-7S); determining that the location is within a predetermined distance from a particular content item (see e.g. in Figs. 7J-7K, when indicator 516 of position 701 is not displaced from (x,y) position 504 corresponding to the tip, and the distance 514 of the tip is less than a threshold hover distance when touching surface 651); and indicating a selection of the particular content item (see e.g. in Figs. 7J-7K, when indicator 516 of position 701 is not displaced from (x,y) position 504 corresponding to the tip, and the distance 514 of the tip is less than a threshold hover distance when touching surface 651, “the device… changes the appearance of user interface object 704 (e.g.,… highlighting user interface object 704) to indicate that user interface object is now being manipulated by a touch input”, that is, of user interface object 704 is selected).

Regarding claim 6, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses a type of the content item comprises one of: a user interface element (see user interface element 704 in Fig. 7A; see also user interface elements in Fig. 6A; column 43, lines 34-62; column 44, lines 24-28); text characters; an illustration; or a photograph.

Regarding claim 7, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses receiving second stylus sensor data from the one or more sensors of a stylus (column 34 line 48 to column 35, line 16; see Figs. 2, 5A-5B, 7A-7B, 7C and 7J-7S; “FIGS. 5A-5B illustrate a positional state of stylus 203 relative to a touch-sensitive surface (e.g., touch screen 112 of device 100)“; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; it is clear that every time the stylus changes its positional state (it moves), updated positional state sensor data is received by device 100); modifying a shape of the one or more virtual shadows based at least in part on the second stylus sensor data (see e.g. in Figs. 7J-7K, when stylus 203 is moved and e.g. the distance 514 of the tip is less than a threshold hover distance when touching surface 651, the device further “changes the appearance of user interface object 704 (e.g.,… highlighting user interface object 704)” even more by making the highlighting bigger (see Fig. 7K), and thus modifying a shape of highlighting/shadow); and moving the one or more virtual shadows from a first location to a second location on the display device based at least in part on the second stylus sensor data (see e.g. in Figs. 7N-7P,  highlighted user interface object 704 moves from a first location to a second location on the display device based on changes in positional state of stylus 203, and corresponding updated positional state sensor data).

Regarding claims 8-9 and 13-14, these claims are analogous to claims 1-2 and 6-7, respectively, except they are computing device claims, and therefore are rejected for the same reasons as claims 1-2 and 6-7 above, respectively.

Regarding claims 15-16 and 20, these claims are analogous to claims 1-2 and 7, respectively, except they are method claims, and therefore are rejected for the same reasons as claims 1-2 and 7 above, respectively.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, Foster (US 2007/0115283) and Idzik et al. (US 2014/0035886), as applied to claim 1 above, and further in view of Chandran et al. (US 2015/0277587).

Regarding claim 3, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). However, the combination of Hauenstein, Lipman, Foster and Idzik does not appear to expressly disclose receiving, from the one or more sensors in the stylus, button press data indicating a confirmation of a selection of a particular content item; and confirming the selection of the particular content item.
Chandran discloses receiving, from one or more sensors in a stylus, button press data indicating a confirmation of a selection of a particular content item, and confirming the selection of the particular content item (para[0044]; see button 614 in Fig. 6; “the active stylus 600 also includes a button 614 that the user can alternately activate and deactivate to provide further functionality for the user, such as enabling the user to click on and select icons on the touch display 110 (FIG. 1) or to drag and drop icons on the touch display, for example”; data corresponding to such action is received at electronic device 102 through channel 114 from the stylus 600 (see Figs. 1-2 and 6); it is clear that selection of an icon by pressing a button (sensor) to drag it, is visually confirmed in a touch display (claimed user interface) when viewing the corresponding dragging action in the touch display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman, Foster and Idzik with the teachings in Chandran’s invention, to have the operations further comprising: receiving, from the one or more sensors in the stylus, button press data indicating a confirmation of a selection of a particular content item; and confirming the selection of the particular content item, for the advantage of providing further functionalities for the user, which increases user satisfaction about the device (para[0044]).

Regarding claim 4, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). However, the combination of Hauenstein, Lipman, Foster and Idzik does not appear to expressly disclose the stylus comprises one or more buttons; and button press data is sent from the stylus to the computing device based at least in part on detecting a button selection of a particular button of the one or more buttons.
Chandran discloses a stylus comprises one or more buttons (para[0044]; see e.g. stylus 600 comprising button 614 in Fig. 6); and button press data is sent from the stylus to a computing device based at least in part on detecting a button selection of a particular button of the one or more buttons (para[0044]; “the active stylus 600 also includes a button 614 that the user can alternately activate and deactivate to provide further functionality for the user, such as enabling the user to click on and select icons on the touch display 110 (FIG. 1) or to drag and drop icons on the touch display, for example”; data corresponding to such action is received at electronic device 102 through channel 114 from the stylus 600 (see Figs. 1-2 and 6)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman, Foster and Idzik with the teachings in Chandran’s invention, to have the stylus comprises one or more buttons; and button press data is sent from the stylus to the computing device based at least in part on detecting a button selection of a particular button of the one or more buttons, for the advantage of providing further functionalities for the user, which increases user satisfaction about the device (para[0044]).

Regarding claims 10-11, these claims are analogous to claims 3-4, respectively, and therefore are rejected for the same reasons as claims 3-4 above, respectively.

Regarding claims 17-18, these claims are analogous to claims 3-4, respectively, and therefore are rejected for the same reasons as claims 3-4 above, respectively.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, Foster (US 2007/0115283) and Idzik et al. (US 2014/0035886), as applied to claim 1 above, and further in view of Burley et al. (US 2009/0027391).

Regarding claim 5, as best understood, Hauenstein, Lipman, Foster and Idzik disclose all the claim limitations as applied above (see claim 1). In addition, Foster discloses displaying a shadow parameters interface associated with a virtual light (para[0014]; para[0034]-para[0036]; para[0057]; para[0065]-para[0066]; para[0071]; para[0077]; see e.g. Figs. 4A-7; “while the initial settings for the light source are illustrated in FIG. 3, the user may change the orientation of the light using the orient shadows mode of the cast shadow tool”; “FIG. 6 illustrates the use of the orient shadows mode” to reposition the light source; “At step 706, the location of a virtual light source… is defined”; “Such a location may be determined interactively by the user through an orient shadows mode of the cast shadow tool”); and receiving, via the shadow parameter interface, height input specifying a virtual height measurement for at least one type of content item (para[0014]; para[0033]; para[0049]-para[0050]; para[0070]; see e.g. Figs. 4A-7; “The artist may assign virtual height values to any face in a 2D composition through a simple click-and-drag interface”; “At step 704, a virtual height is assigned to the selected face. Such a height may be assigned by the user creating a virtual extrusion of the selected face by pulling the face out of the canvas of the rendering using the cursor control device”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, have displaying a shadow parameters interface associated with the virtual light emitted from the tip of the stylus, and receiving, via the shadow parameter interface, height input specifying a virtual height measurement for at least one type of content item, for the advantage  of creating shadows of objects in two dimensions as if the flat drawing has depth based on the virtual height and light, in an easy and efficient manner with an intuitive and easy-to-use interface (para[0006]; para[0013]; para[0025]; para[0036]; para[0078]).
However, the combination of Hauenstein, Lipman, Foster and Idzik does not appear to expressly disclose receiving, via the shadow parameter interface, diameter input specifying a diameter of the virtual light being emitted from the tip of the stylus.
Burley discloses receiving, via a parameter interface, diameter input specifying a diameter of a virtual light (para[0023]; “For each virtual light source, the user specifies various properties corresponding to properties of real-world light, such as shape and size of the source (e.g., bar, bulb, point-source), brightness, color and/or color temperature, directionality (e.g., collimated, omnidirectional), intensity profile and falloff with distance, edge effects (e.g., a "barn door" effect that sharply cuts off the intensity), and so on; particular properties can vary depending on the rendering application”; it is clear that by establishing properties of real-world light, such as e.g. a shape and size of a bulb, a diameter of a virtual light is being specified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman, Foster and Idzik with the teachings in Burley’s invention, to have receiving, via the shadow parameter interface, diameter input specifying a diameter of the virtual light being emitted from the tip of the stylus, for the advantage of more efficiently defining and adjusting illumination parameters of computer generated images to better model interaction of light from illumination sources with objects in a scene (para[0005]-para[0006]; para[0009]-para[0011]).

Regarding claim 12, this claim is analogous to claim 5, and therefore it is rejected for the same reasons as claim 5 above.

Regarding claim 19, this claim is analogous to claim 5, and therefore it is rejected for the same reasons as claim 5 above.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623  
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623